Citation Nr: 1753171	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a low back disability prior to March 3, 2015, and to a rating greater than 20 percent after March 3, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.  

These matters come before the Board of Veterans' Appeals on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims file.  

These matters were remanded to the Agency of Original Jurisdiction (AOJ) in March 2014 for further development and have now been returned to the Board.  

In its March 2014 remand, the Board directed the RO to obtain outstanding medical and Social Security Administration (SSA) records relevant to the appeal.  These actions were completed and there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In November 2015, the RO increased the Veteran's disability rating for his low back disability to 20 percent, effective March 3, 2015.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  For the period prior to March 3, 2015, the Veteran's forward flexion registered at worst, 90 degrees, and his extension was limited to 25 degrees with subjective complaints of pain.  

2.  Beginning March 3, 2015, the Veteran's forward flexion registered at worst 55 degrees, and his extension was limited to 10 degrees with objective evidence of painful motion.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2015, the criteria for an increased disability rating greater than 10 percent, for a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).  


2.  After March 3, 2015, the criteria for an increased disability rating in excess of 20 percent, for a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2017).  

3.  A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.340, 4.16 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was fulfilled by April 2009 and June 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in April 2009 and March 2015.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

The Veteran contends that his low back disability was more severe than the previously assigned 10 percent evaluation.  

The Veteran's service-connected back disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  
A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

When an evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss that the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  A 10 percent rating has been in effect for the entire appeal period.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

A.  Period Prior to March 15, 2015

In June 2009, the Veteran underwent a VA examination.  The Veteran reported chronic lower back pain.  The Veteran described the pain as a dull pain that increased to a sharp pain with activity.  The Veteran reported that the pain was located in the lower back and radiated laterally to the bilateral hips.  The Veteran reported that the pain on an average day was between 4 and 8, on a scale from 1 to 10 depending on his activity.  The Veteran complained of stiffness in the morning and his having to get out of bed slowly.  

The Veteran reported that he had daily flare-ups, which lasted until the medication started to work, which he approximated to one hour.  He reported that the pain during flare-ups rendered him unable to move.  He described the pain level as an 8 out 10 during the flare-ups.  

The Veteran reported that kneeling for more than one minute or picking up heavy objects, i.e., 40 pounds at once or lifting 10 pounds, three times, would give him a flare-up.  The Veteran reported that additional limitation during the flare-ups was that he could not do anything, but sit until the Vicodin became effective.  

The examiner reported that the Veteran was unable to walk less than one city block, approximately 10 minutes before his back started to hurt.  The examiner noted that the Veteran was able to sit for two minutes before he needed to shift his weight.  The examiner noted that the Veteran was able to stand for five minutes but "he will never be able to stand in a line to wait."  Further, the examiner noted that although the Veteran was not unsteady, his right leg gave out once per month but he was always able to catch himself before he fell.  The examiner reported that the Veteran had difficulty getting in and out of cars, going up and down stairs and standing up in the shower.  

Upon physical examination, the examiner noted that the Veteran's spine, limbs, posture, gait, the position of the head, curvatures of the spine, symmetry in appearance, symmetry and rhythm of spinal motion were all normal.  The thoracolumbar spine showed no objective evidence of painful motion, spasm, weakness or tenderness.  The range of motion (ROM) of the thoracolumbar spine was reported as follows: forward flexion was limited to 90 degrees; extension was limited to 25 degrees; right and left lateral flexion was limited to 20 degrees; and right and left lateral rotation was limited to 30 degrees.  The combined range of motion of the thoracolumbar spine was 215 degrees (normal is 240).  

The examiner noted that the joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use with three repetitions.  Further, he noted the absence of pain (including pain on repeated use), fatigue, weakness, lack of endurance, and incoordination.  The examiner reported no muscle spasm guarding or localized tenderness with preserved spinal contour and normal gait.  He also reported no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis reversed lordosis or abnormal kyphosis.  The examiner noted no postural abnormalities, abnormality of the musculature of the back, or ankylosis of the thoracolumbar spine.  The VA examiner diagnosed lumbosacral strain, with subjective complaints of pain and mild to moderate functional loss or limitation.  

VA treatment records consistently show complaints of frequent back pain.  Emergency Room notes indicate that the Veteran was seen in June 2010 for complaints of chronic low back pain and requested a cortisone shot.  

Primary Care notes dated in August 2010 note complaints of daily pain in the lower back.  The physician noted that the Veteran reportedly spent hours in bed because of his back pain.  

Private Care addendum dated in July 2010 notes that the Veteran's back pain was radicular in nature and often affected his hip girdle area.  A physical examination revealed normal muscle bulk and tone in the back.  The active/assisted ROM was also reported as normal in 6 directions with mild pain, with the worst on the extension.  The physician noted no tenderness to palpation in the paraspinal region.  

Primary Care notes dated in July 2012 indicate the Veteran's complaints of lower back pain.  The Veteran reported that he had chronic back pain flare-ups within the last two months.  Mental Health notes dated in August 2012 indicate the Veteran's complaints of severe back pain and generalized body pain.  

Primary Care notes dated in October 2012, February, July and August 2013 note the Veteran's complaints of chronic low back and hip pain.  In February, he rated the pain as 7/10.  

Mental Health notes dated in May 2013 indicate complaints of chronic and severe back pain with limitation of movement.  The physician noted that she observed the Veteran "moving himself constantly for a comfortable position."  

Private treatment notes from the Laser Spine Institute, dated in May 2013, indicate that the Veteran presented with lower back pain radiating into the bilateral hips, with tingling and numbness in the legs.  Doctors at the Laser Spine Institute offered as diagnoses for the Veteran's low back and hip pain: the lumbar region with neurogenic claudication; displacement of lumbar intervertebral disc without myelopathy; lumbosacral spondylosis without myopathy and degeneration of lumbar or lumbosacral intervertebral disc.  

A Multiple Impairment Questionnaire, dated June 2014 from Dr. N. S, the Veteran's private physician, indicates that the Veteran started treatment in July 2013, and his most recent exam was June 2014.  The Veteran was seen every 1-2 months for back pain.  Dr. N. S. diagnosed the Veteran with bulging disc, L3/L4 and L4/L5 thoracic compression fracture, degenerative disc disease and lumbar spondylosis.  

Dr. N. S. noted that the positive clinical findings that demonstrate and/or support a diagnosis, was the Veteran's increased pain with flexion/extension; pain with palpation over the lumbar spine and the thoracic spine pain.  The Veteran's primary symptoms were leg weakness, thoracic spine pain, and daily back pain.  The precipitating factors leading to the pain were lifting, walking and standing.  Dr. N. S. also noted that the range of the Veteran's level of pain was between 6-8 and was rated moderate to moderately severe.  The Veteran's level of fatigue was between 4-6 and rated as mild.  Dr. N. S. noted that the Veteran's pain was not relieved with medication.  

After a review of the evidence discussed above, the Board finds that the Veteran's service-connected low back disability picture more closely approximate the 10 percent criteria.  During the June 2009 VA examination, the Veteran had forward flexion, limited to 90 degrees and a combined range of motion of 215 degrees, which surpassed the 120 maximum as provided for in the rating criteria.  Further, the VA examination did not show that the Veteran had muscle spasm or guarding.  The Veteran's symptomatology during this period included daily pain, painful motion, limited forward flexion, difficulty lifting in excess of 40 pounds, walking no more than one 10-minute city block without resting, and stiffness in the mornings.  Nonetheless, the Board finds that the Veteran's functional loss from his low back disability is not more closely approximated by the 20 percent criteria.  As a result, a rating greater than 10 percent is denied for the period prior to March 3, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  Although the Veteran reported radiating pain, and leg pain was documented by his health care providers, radiculopathy was not diagnosed by his health care providers.  However, in this case, the probative evidence of record does not show that the Veteran had any neurological complications from his low back disability that required separate ratings during the period prior to March 3, 2015.  38 C.F.R. § 4.71a (2017).  

B.  Period Beginning March 3, 2015

In March 2015, the Veteran underwent a second VA examination.  The Veteran reported that he had constant pain and rated the pain, on average, 8/10.  The Veteran reported that his low back pain was worse during cold/wet weather and that he had stiffness in the morning, which improved with movement.  He reported that the "achy" pain started in his low back and moved across both sides/hips.  The Veteran denied any numbness burning or tingling in his legs/feet and bowel/bladder incontinence.  The Veteran reported as a functional loss being unable to bend, lift, pull, push or twist.  The examiner noted that the Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.

Upon physical examination, the Veteran's forward flexion was 55 degrees; extension was 10 degrees; right and left lateral flexion were 20 degrees bilaterally; right and left lateral rotation were 20 degrees bilaterally.  

The examiner noted that the ROM itself contributed to a functional loss and that the pain noted from the examination of the forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation caused a functional loss.  There was evidence of pain with weight-bearing.  The examiner noted that the Veteran had localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine with pain on the bilateral ischial spine, with pain more pronounced on the left side.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time but the examination supported the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, which was caused by pain and lack of endurance.  The examiner indicated that she was unable to describe in terms of ROM because the "[V]eteran does not perform any work activities and is limited to mostly the bed to the bathroom."  

The examiner noted that the examination was not being conducted during flare-ups and the Veteran did not report flare-ups.  However, it was noted that the examination supports the Veteran's statements describing functional loss during flare-ups.  The examiner noted that the Veteran had a guarding but no muscle spasm of the thoracolumbar spine.  The localized tenderness and guarding did not result in abnormal gait or abnormal spinal contour.  As for additional factors contributing to the disability, she noted instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  

Muscle strength testing was normal.  The examiner reported no muscle atrophy.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No ankylosis of the spine was reported.  The Veteran did not have any other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) that were related to his thoracolumbar spine condition.  

Further, the examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  However, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest and treatment prescribed by a physician within the past 12 months nor did the Veteran use any assisted devices.  

The examiner noted that the Veteran did not have scars or any other pertinent physical findings, complications, conditions, signs, or symptoms from his low back disability.  

A letter from the Veteran's private physician, Dr. N. S., dated in September 2017 notes that the Veteran experiences pain with the forward flexion of the lumbar spine and has difficulty with activities of daily living.  Further, he notes that clinical findings include: tenderness, trigger points, and fatigue.  He also notes that the Veteran's treatment involved medication management, physical therapy, and steroid injections.  

An SSA decision, dated in June 2015 indicates that the Veteran testified at a disability hearing earlier that month and stated that during periods of back pain flare-ups, he was bedridden for up to a week at a time.  

After a review of the evidence discussed above, the Board finds that for the period beginning March 3, 2015, the Veteran's forward flexion was limited to 55 degrees, his extension was limited to 10 degrees and total ROM was 145.  Therefore, the record fails to support a 40 percent rating under Diagnostic Code 5237.  The Board notes that the Veteran's forward flexion was, at worst, limited to 55 degrees.  Even when considering painful motion and functional loss, the veteran's limitation of flexion did not more closely approximate 30 degrees.  Further, during this period, the Veteran retained the ability to move his spine.  Therefore, ankylosis of any form was not manifested.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

In summary, under the General Rating Formula for Diseases and Injuries, a disability rating greater than 20 percent is not warranted for the Veteran's low back disability for the period beginning March 3, 2015.  

The Board notes that during this period, the Veteran was diagnosed with IVDS.  
With regard to IVDS, under the Formula for Rating IVDS Based on Incapacitating Episodes, IVDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no higher schedular evaluation available under these diagnostic criteria.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2017).  There is no probative evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability as defined by the regulation.  Primary Care notes indicate that the Veteran reported spending hours in bed because of his low back disability.  Additionally, the March 2015 VA examiner noted that she was unable to describe the Veteran's functional ability due to repeated use in terms of ROM because he did not perform any work activities and was "limited to mostly bed and the bathroom."  Further the Veteran's testimony at the Social Security Administration hearing in June 2015, that when he had periods of back pain flare-ups, he was bedridden for up to a week at a time.  However, these reported periods of being bedridden do not constitute "incapacitating episodes" for the purposes of evaluating his IVDS.  The record fails to show that bed rest was prescribed by a physician or while he was bedridden, he was being treated by a physician.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not apply.  

Lastly, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  However, in this case, the probative evidence of record fails to show that the Veteran has any neurological complications from his low back disability that require separate ratings, during the period after March 3, 2015.  38 C.F.R. § 4.71a (2017).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993). 

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

When determining whether the 4.16 (a) threshold is met, disabilities resulting from common etiology or a single accident are considered one disability.  Beginning on February 04, 2013, the Veteran had four service-connected disabilities: insomnia with bipolar disorder, rated at 70 percent disabling; lumbosacral strain and intervertebral disc disease, rated at 10 percent disabling (20 percent disabling from March 03, 2015); degenerative arthritis of the left hip, rated at 10 percent disabling; and degenerative arthritis of the right hip, rated at 10 percent disabling for a combined rating of 80 percent.  The Veteran, in this case, has one disability, his insomnia with bipolar disorder, rated at 70 percent disabling.  Hence, the criteria set forth in 38 C.F.R. § 4.16 (a) were met beginning on February 4, 2013.  

The Veteran contends that his full-time employment became affected by his service-connected disabilities.  The probative evidence of record shows that the Veteran was employed as an HVAC contractor, where he serviced and installed oil tanks and heating equipment from 1987 to 2007.  

A June 2014 Multiple Impairment Questionnaire, from Dr. N. S, the Veteran's private physician, estimated that the Veteran's residual functional capacity if he were placed in a normal competitive 5-day work week environment, on a sustained basis he would be able to sit only 4 hours out of an 8-hour work day; to stand/walk, he would be able to do so only 3 hours out of an 8-hour workday.  Dr. N. S. stated that he would recommend that the Veteran not sit continuously in a work setting.  He estimated that the Veteran would get up and move around every 30 minutes and it would be 5 minutes thereafter, before he could sit again.  Dr. N. S. recommended that the Veteran not to sit/walk continuously in a work setting.  Dr. N. S. noted that the Veteran had limitations on lifting and carrying.  He recommended that the Veteran never lift or carry anything over 50 pounds.  The Veteran could carry/lift 20-50 pounds, occasionally and 5 to 20 pounds, frequently.  Dr. N. S. also noted that the Veteran experience pain periodically and his expectation was the Veteran's impairment will last at least 12 months and will on an average, likely make him absent from work more than three times per month.  Moreover, he noted that the Veteran's symptoms would increase if he were to be placed in a competitive work environment.  

In September 2014, the Veteran underwent a VA psychiatric disorder examination.  The Veteran reported that he had not worked since 2008.  The examiner diagnosed the Veteran with insomnia with bipolar disorder, alcohol use disorder and cannabis use disorder in remission.  

The Veteran underwent subsequent VA examinations in March 2015.  During the Veteran's thoracolumbar spine condition examination, the VA examiner noted that the Veteran's thoracolumbar spine condition impacts his ability to work.  During the hip examination, the examiner opined that the Veteran's bilateral hip condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

The Veteran provided Form 21-8940, indicating that he last worked in February 2008.  In his attached statement, he indicated that his back pain limited his mobility, strength and stamina.  As a result, he was laid-off because he could not meet the company's standards.  Additionally, he added that his service-connected mental health issues of bipolar disorder and insomnia precluded him from substantial gainful employment.  

SSA records indicate that the Veteran has been disabled since March 1, 2008.  Further, it notes that the Veteran has the following severe impairments: degenerative disc disease, osteoarthritis, bipolar disorder, and PTSD.  The findings of SSA are not binding on VA.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, they can provide favorable probative evidence, as in this case.  

A Letter dated in September 2017, provided by Dr. N. S., indicates that he has treated the Veteran since July 2013, for pain stemming from his diagnosis of degenerative disc disease of the lumbar spine with disc bulge and lumbar spondylosis with thoracic vertebral compression fractures.  Dr. N. S. notes that as result of his pain, the Veteran has difficulty with activities of daily living.  As for working, he notes that he believes that if the Veteran "were to be placed in a normal work environment, he would only be capable of sitting for three to four hours total - out of an 8-hour day and that he would only be capable of standing and/or walking for one to two hours in an 8-hour day."  Further, he notes that he would not medically recommend that the Veteran sit continuously in a work setting for he would need to take unscheduled breaks every thirty minutes and he would "recommended that he rest for 5 to 10 minutes before returning to work."  

Dr. N. S. estimates that the Veteran would be absent from work more than three times a month as a result of his lumbar spine impairment.  He notes that the Veteran also has frequent pain or other symptoms severe enough to interfere with attention and concentration "[and in his] medical opinion, [the Veteran] cannot perform gainful employment with the symptoms and limitations stemming from his spinal impairment." 

In addition to the medical evidence, the record contains lay statements from the Veteran, his wife of 30 years, L. G. R., T. D., the Office Manager of E-Z Oil Company, and R. M, a mechanical shop owner.  In July 2009, the Veteran stated that because of the increased pain in his lower back, he is unemployable because he is unable to go up and down stairs, lift tools and equipment and bend or service the equipment.  In September 2014, the Veteran's wife, L. G. R. states that her husband loved his work and was a successful heating contractor for over 20 years.  After his back condition "laid him up for 10 months he had to stop working... his back and hip condition end him up in bed for days, sometimes a week at a time."  Also in that same month, T. D., the Office Manager of E-Z Oil Company, states that he had been deployed many times to job sites to finish the Veteran's work or assist him in boiler and oil tank installations because of his lengthy and numerous breaks.  He states that he often noticed the Veteran grabbing his back and hips while complaining of pain when trying to perform simple tasks.  Because the Veteran's condition worsened, all the Veteran could do was to "pull permits."  Additionally, R. M., who owns his own mechanical business, states that he needed extra help doing light service on a number of vehicles and the Veteran volunteered to help.  The Veteran could not do the work because of his back pain.  He tried but took breaks all throughout the day and ended up quitting early. 

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's spouse and colleagues are competent to report their observations regarding the effects of the Veteran's service-connected disabilities.  The lay evidence is also credible.  

The medical evidence, the findings by SSA and lay statements indicate the severity of the Veteran's service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected low back, bilateral hip and mental health disabilities, which have caused him not to be able to secure and follow substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, likely preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating greater than 10 percent for a low back disability prior to March 3, 2015, is denied.   

A disability rating greater than 20 percent for a low back disability beginning March 3, 2015, is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


